  NOT FOR PUBLICATION


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



      NALANI FARINA,

             Plaintiff,
                                                                    Civil Action No. 14-2609
             v.
                                                                            OPINION
      COMMISSIONER OF SOCIAL SECURITY

             Defendant.


  ARLEO, UNITED STATES DISTRICT JUDGE.

            Before the Court is Plaintiff Nalani Farina’s (“Plaintiff”) request for review, pursuant to 42

  U.S.C. §§ 1383(c)(3), 405(g), of the Commissioner of Social Security Administration’s

  (“Commissioner”) denial of Plaintiff’s application for disabled child’s insurance benefits and

  supplemental security income (“SSI”). For the reasons set forth in this Opinion, the Court finds

  that the Commissioner’s decision is supported by substantial evidence, and therefore must be

  AFFIRMED.

I.      STANDARD OF REVIEW AND APPLICABLE LAW

       A. Standard of Review

            This Court has jurisdiction to review the Commissioner’s decision under 42 U.S.C.

     § 405(g). This Court must affirm the Commissioner’s decision if there exists substantial evidence

     to support the decision. 42 U.S.C. § 405(g); Markle v. Barnhart, 324 F.3d 182, 187 (3d Cir. 2003).

  Substantial evidence, in turn, “means such relevant evidence as a reasonable mind might accept as

  adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995). Stated differently, substantial
evidence consists of “more than a mere scintilla of evidence but may be less than a preponderance.”

McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004).

       “[T]he substantial evidence standard is a deferential standard of review.”         Jones v.

Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Accordingly, the standard places a significant limit

on the district court’s scope of review: it prohibits the reviewing court from “weigh[ing] the

evidence or substitut[ing] its conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992). Therefore, even if this Court would have decided the matter

differently, it is bound by the ALJ’s findings of fact so long as they are supported by substantial

evidence. Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012) (quoting Fargnoli v.

Massanari, 247 F.3d 34, 35 (3d Cir. 2001)).

       In determining whether there is substantial evidence to support the Commissioner’s

decision, the Court must consider: “(1) the objective medical facts; (2) the diagnoses of expert

opinions of treating and examining physicians on subsidiary questions of fact; (3) subjective

evidence of pain testified to by the claimant and corroborated by family and neighbors; and (4) the

claimant’s educational background, work history, and present age.” Blalock v. Richardson, 483

F.2d 773, 776 (4th Cir. 1973).

   B. The Five-Step Disability Test

       A claimant is eligible for child’s insurance benefits if he or she is eighteen years old or

older and has a disability that began before he or she became twenty-two years old. 20 C.F.R.

§ 404.350(a)(5).

       In order to determine whether a claimant is disabled, the Commissioner must apply a

five-step test. 20 C.F.R. § 404.1520(a)(4). First, it must be determined whether the claimant is

currently engaging in “substantial gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). “Substantial




                                                2
gainful activity” is defined as work activity, both physical and mental, that is typically performed

for either profit or pay. 20 C.F.R. § 404.1572. If it is found that the claimant is engaged in

substantial gainful activity, then he or she is not disabled and the inquiry ends. Jones, 364 F.3d at

503. If it is determined that the claimant is not engaged in substantial gainful activity, the analysis

moves on to the second step: whether the claimed impairment or combination of impairments is

“severe.”   20 C.F.R. § 404.1520(a)(4)(ii).       The regulations provide that an impairment or

combination of impairments is severe only when it places a significant limit on the claimant’s

“physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimed

impairment or combination of impairments is not severe, the inquiry ends and benefits must be

denied. Id.; Ortega v. Comm’r of Soc. Sec., 232 F. App’x 194, 196 (3d Cir. 2007).

       At the third step, the Commissioner must determine whether there is sufficient evidence

showing that the claimant suffers from a listed impairment or its equivalent.              20 C.F.R.

§ 404.1520(a)(4)(iii). If so, a disability is conclusively established, and the claimant is entitled to

benefits. Jones, 364 F.3d at 503. If not, the Commissioner must ask at step four whether the

claimant has residual functional capacity (“RFC”) such that he is capable of performing past

relevant work; if that question is answered in the affirmative, the claim for benefits must be denied.

Id. Finally, if the claimant is unable to engage in past relevant work, the Commissioner must ask,

at step five, “whether work exists in significant numbers in the national economy” that the claimant

is capable of performing in light of “his medical impairments, age, education, past work

experience, and ‘residual functional capacity.’” 20 C.F.R. §§ 404.1520(a)(4)(iii)-(v); Jones, 364

F.3d at 503. If so, the claim for benefits must be denied. The claimant bears the burden of

establishing steps one through four, while the burden of proof shifts to the Commissioner at step

five. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).




                                                  3
II.      BACKGROUND

            A. Procedural History

             This case arises out of Plaintiff’s application for supplemental security income and disabled

   child’s insurance benefits 1 filed on January 12, 2009. The claim was denied initially on July 15,

   2009 and upon reconsideration on March 11, 2010. Tr. 123-27, 132-33, ECF No. 8. On August

      21, 2012, the Honorable Donna A. Krappa (the “ALJ”) issued an opinion in which she concluded

      Plaintiff was not disabled. Tr. 19-34. The Appeals Council affirmed the ALJ’s Opinion. Tr. 1-6.

             On April 24, 2014, Plaintiff’s father, Robert Farina, filed a complaint in the United States

   District Court on behalf of Plaintiff, pursuant to Section 205(g) of the Social Security Act, as

   amended, 42 U.S.C. § 405(g), for review of the Commissioner’s decision. See Compl., ECF No.

   1. On September 30, 2015, the Court entered an order and opinion affirming the Commissioner,

   finding that substantial evidence supported the ALJ’s decision. ECF Nos. 17, 18.

             On October 21, 2015, Plaintiff appealed this Court’s decision. On December 6, 2016, the

   United States Court of Appeals for the Third Circuit vacated this Court’s order and remanded the

   matter for further consideration, finding that Mr. Farina, a non-lawyer, could not represent his

   minor child. The Third Circuit did not reach the merits of the appeal.

             On August 17, 2017, Plaintiff requested pro-bono counsel. ECF No. 33. On September

  17, 2019, the Court granted Plaintiff’s motion and pro bono counsel was appointed. ECF No. 38.

  On February 11, 2020, the Court granted Plaintiff’s motion to amend the complaint naming Nalani

   Farina, who long ago reached the age of majority, as the sole Plaintiff. ECF No. 54.

             This Motion followed.


   1
     Disabled child’s insurance benefits are paid to the qualified “child . . . of an individual entitled to old-age or disability
   insurance benefits, or of an individual who dies a fully or currently insured individual,” if, inter alia, the child is 18
   years of age, or older, and has a disability that began before she turned 22 years old. 42 U.S.C. § 402(d)(1)(B)(ii); see
   also 20 C.F.R. § 404.350(a)(5).


                                                                 4
      B. Factual Background

       The Court’s prior Opinion in this matter contains a lengthy recitation of the operative facts.

See ECF No. 17 (“2015 Affirmance”). The operative facts in the underlying record remain

unchanged. Therefore, the Court herein reincorporates that statement of facts.

      C. The ALJ’s Decision

       The ALJ determined that Plaintiff was not disabled at step five of the five-step disability

analysis. At step one, the ALJ concluded that Plaintiff had not engaged in substantial gainful

activity since November 15, 2007, the alleged onset date, and was younger than 22 years old as of

that date. Tr. 25. At step two, the ALJ determined that Plaintiff suffered from the following severe

impairments: ADHD, conduct disorder, dysthymia, PTSD, and marijuana abuse. Tr. 25.

       At step three, The ALJ analyzed the severity of the impairments and found that none of

them, together or individually, met or medically equaled the severity of a listed impairment. Tr.

25-26. In reaching this determination, the ALJ considered Plaintiff’s mental impairments against

the criteria in Paragraphs B and C for Listings 12.02 (organic mental disorders), 12.04 (affective

disorders), 12.06 (anxiety related disorders), and 12.09 (substance addiction disorders) in 20

C.F.R. Part 404, Subpart P, Appendix 1. Id. The ALJ found that Plaintiff did not satisfy the

paragraphs’ criteria. Tr. 26.

       Under step four, the ALJ determined that Plaintiff had no limitations on her residual

functioning capacity to perform exertional demands but limited Plaintiff’s work capabilities based

on mental demands. Tr. 26. The ALJ limited Plaintiff to the performance of jobs “that are

unskilled and repetitive; that are low stress (that is, these jobs require only an occasional change

in the work setting during the workday, only an occasional change in decision making required

during the workday, and, if production based, production is monitored at the end of the day rather




                                                 5
   than consistently through it); and that require only occasional contact with supervisors, and

   co-workers, but not contact with the general public.” Tr. 27. In making the RFC determination,

   the ALJ considered Plaintiff’s medical history, her treating physician’s opinions, the opinions of

   other doctors, Plaintiff’s own testimony, and the testimony of her father. Tr. 27-32.

          The ALJ then considered Plaintiff’s vocational background under 20 C.F.R. § 404.1560,

   et seq. Tr. 32. The ALJ determined that Plaintiff had no past relevant work, was classified as a

   “younger individual” on the alleged onset date, had a high school education, could communicate

   in English, and had no transferrable job skills. Id.

          Finally, the ALJ considered whether there were sufficient jobs in the national economy that

   Plaintiff could perform. She credited the Vocational Expert’s (“VE”) opinion and found there were

   sufficient employment opportunities. Tr. 32-33.

III.   ANALYSIS

          Plaintiff challenges the ALJ’s findings on the grounds that the ALJ: (1) misunderstood

   Plaintiff’s care and incorrectly analyzed Plaintiff’s mental health treatment at the Family Service

   League; and (2) failed to properly credit Dr. Faber’s opinion. The Court finds the ALJ’s findings

   giving Dr. Farber’s opinion less weight are supported by substantial evidence.

        A. The ALJ’s Analysis of Plaintiff’s Treatment at the Family Service League

          Plaintiff first argues that the ALJ’s decision to give less weight to Dr. Faber’s opinion does

   not properly account for his “extensive history with Plaintiff.” Motion at 18. Specifically,

   Plaintiff posits a theory that Dr. Faber collaborated with and closely supervised Ms. Donnelly, a

   licensed social worker at the Family Service League, while Plaintiff was meeting with her.

   However, the record below simply does not show Dr. Faber had as extensive a treatment record as

   Plaintiff suggests. Plaintiff posits a theory that Dr. Faber collaborated with and closely supervised




                                                     6
Ms. Donnelly, a licensed social worker at the Family Service League, while Plaintiff was meeting

with her. However, the record below simply does not show Dr. Faber had as extensive a treatment

record as Plaintiff suggests.

       For example, in support of her argument that Dr. Faber communicated with Ms. Donnelly

about Plaintiff’s treatment, Plaintiff cites a 2007 evaluation form and two 2005 treatment plans by

different clinicians. See Motion at 18 (citing Tr. 553, 660, 664). However, these record items are

silent as to whether the clinician preparing the form collaborated with Dr. Faber. Additionally,

Plaintiff points to a 2009 communication to Ms. Donnelly, which notes that Dr. Faber requested

Ms. Donnelly speak with Plaintiff. Motion at 18 (citing Tr. 670). Contrary to Plaintiff’s

characterization, this document does not show Dr. Faber was collaborating with Ms. Donnelly on

the substance of Plaintiff’s treatment, nor that they were “working closely” on Plaintiff’s care.

Instead, this document states that Plaintiff had cancelled two appointment with Dr. Faber and “Dr.

Faber does not want to reschedule at this time, he asked that [Ms. Donnelly] speak with them first.”

Tr. 670.

       Plaintiff additionally argues that the ALJ erred in analyzing Plaintiff’s record of care from

the Family Service League because “Ms. Donnelly’s interactions and sessions with Plaintiff should

have been considered as relevant evidence” to demonstrate disability. Motion at 19-20. However,

the ALJ extensively considered Ms. Donnelly’s treatment records.            The ALJ specifically

recognized that Plaintiff “commenced therapy at Family Service League in January 2005” and

“began treatment with Wendy Donnelley, L.S.W. in May 2006.” Tr. 28. The ALJ noted that

Plaintiff continued care with Ms. Donnelly after 2011 when she left for private practice. Tr. 31.

The ALJ acknowledged and summarized a letter from Ms. Donnelly explaining her care of

Plaintiff, in which she mentioned that she was “one of the clinicians who worked with the Farina




                                                 7
family” at the Family Service League. Tr. 31 (citing Tr. 789). The ALJ reviewed these treatment

records and concluded that “progress notes from therapy sessions between the claimant and Ms.

Donnelly did not support a finding of disability.” Id. (citing Tr. 652-53, 751, 786-88). Plaintiff

has not pointed to anything in Ms. Donnelly’s treatment notes that shows the ALJ’s conclusion

with respect to her disability determination was in error. See Shinseki v. Sanders, 556 U.S. 396,

409 (2009) (“The burden of showing that an error is harmful normally falls upon the party attacking

the agency’s determination.”). Therefore, the Court sees no reason to reverse that conclusion.

       The Court is sympathetic to Plaintiff’s generalized argument that the mental healthcare

system in this country is often a patchwork of treatment and care is rendered sporadically.

However, the Court agrees with Defendant that this point is immaterial to determining whether the

record below supports the ALJ’s RFC determination.           An ALJ’s RFC determination is an

administrative finding, which is different from a pure medical opinion about a patient’s mental

health condition. See Social Security Ruling (SSR) 96-5p, 1996 WL 374183 (S.S.A.) (RFC is not

a “medical issue[ ] regarding the nature and severity of an individual’s impairment(s) but [is an]

administrative finding[ ]”); see also Demaio v. Berryhill, No. 15-5187, 2017 WL 4618749, at *4

n.2 (D.N.J. Oct. 13, 2017) (Arleo, J.) (“To the extent Plaintiff infers that the RFC must be directly

supported by a medical opinion, the Court agrees with Defendant that an ALJ is not required to

base his RFC assessment on medical opinion because RFC is an administrative finding reserved

to the ALJ.”). The Court observes no error in the ALJ’s review of the entire record of Plaintiff’s

mental health treatment nor in her RFC determination based on that record.

     B. The ALJ’s Analysis of Dr. Faber’s Opinion




                                                 8
       Plaintiff argues that the ALJ erred by failing to give Dr. Faber’s opinion controlling weight.

The Court disagrees and finds that the ALJ’s holding that “Dr. Faber’s opinion is of little value”

is supported by substantial evidence.

       This Court has previously opined on the ALJ’s analysis of Dr. Faber’s opinion and found

that reasoning was supported by substantial evidence. See 2015 Affirmance at 9-10. The instant

Motion presents no reason to reconsider that holding.

       “[A] treating physician’s opinion is accorded controlling weight only if the ALJ finds that

the opinion is ‘well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence [in the] case record.’” Smith

v. Astrue, 359 F. App’x 313, 316 (3d Cir. 2009) (citing 20 C.F.R. § 404.1527(d)(2)); see also Jones

v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991) (explaining that an ALJ may reject the opinion of a

treating physician if it is “conclusory and unsupported by the medical evidence”). The ALJ may

consider the length of the treatment relationship and frequency of examinations when determining

the weight of a medical opinion. 20 C.F.R. § 404.1527(c)(2).

       Here, the ALJ provides several reasons for assigning “little value” to Dr. Faber’s opinion.

Specifically, the ALJ explained that: (1) there are only four treatment notes from Dr. Faber in the

record; (2) Dr. Faber is not a vocational expert, so his conclusion that Plaintiff cannot meet the

demands of competitive work is outside his expertise; and (3) treatment records from after Dr.

Faber’s opinion show that Plaintiff responded well to medication, which helped alleviate her

symptoms. Tr. 31.

       Each of these reasons is a valid consideration for the ALJ to factor into her analysis.

Specifically, the length and nature of the treating relationship is one key factor to be analyzed with

respect to treating source opinions.      See 20 C.F.R. §§ 404.1527(c)(2)(i); 416.927(c)(2)(i)




                                                  9
(“Generally, the longer a treating source has treated you and the more times you have been seen

by a treating source, the more weight we will give to the source’s medical opinion.”). Additionally,

Dr. Faber’s opinion about Plaintiff’s inability to work is not dispositive of RFC analysis. See 20

C.F.R. §§ 404.1527(d)(1), 416.927(d)(1) (explaining that “[a] statement by a medical source that

you are ‘disabled’ or ‘unable to work’ does not mean that we will determine that you are disabled”).

Finally, the record contains evidence supporting the ALJ’s observation regarding Plaintiff’s use of

medication. See Tr. 811, 813 (showing Plaintiff was “[e]ducated regarding the importance of

compliance with medication for its effectiveness” at an appointment). 2 Taken as a whole, it is

clear that the ALJ’s analysis is based on far more than a “mere scintilla” of record evidence. See

Biestek v. Berryhill, 139 S. Ct. 1148 (2019).

        Plaintiff argues that the ALJ was obligated to give Dr. Faber’s opinion that Plaintiff could

not work controlling weight, but this is incorrect. In making an RFC determination, “[t]he ALJ—

not treating or examining physicians or State agency consultants—must make the ultimate

disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.

2011). “Although treating and examining physician opinions often deserve more weight” than

other physicians, “the law is clear that the opinion of a treating physician does not bind the ALJ

on the issue of functional capacity.” Id. (internal citations and quotation marks omitted). Here,

the ALJ took Dr. Faber’s opinion into consideration, but was not bound to that opinion as strictly

as Plaintiff suggests.



2
  Plaintiff additionally argues that the ALJ impermissibly “speculated” that the use of the medication Celexa would
improve Plaintiff’s overall function and permit her to perform basic work functions. See Motion at 25. However, the
ALJ may consider record evidence that shows a claimant responded positively to medication in making her RFC
determination. See Sutherland v. Comm’r of Soc. Sec., 785 F. App’x 921, 927-28 (3d Cir. 2019) (holding “the ALJ’s
conclusion that Sutherland can return to work, even though it may require medical compliance, is supported by
substantial evidence”). Here, there is record evidence that Plaintiff’s symptoms improved while on medication. Tr.
811. Therefore, the ALJ properly considered that fact in her RFC analysis.



                                                        10
            Moreover, Plaintiff focuses heavily on her undisputed diagnoses in an attempt to refute the

  ALJ’s RFC determination. See Motion at 23-24. However, Plaintiff’s diagnoses alone do not

  establish functional loss. Salles v. Comm’r of Soc. Sec., 229 F. App’x 140, 145 (3d Cir. 2007)

  (“In addition to the diagnoses, Salles was required to present evidence that these limitations

  significantly limited her ability to do basic work activities or impaired her capacity to cope with

  the [ ] demands of working.”). The ALJ reviewed the findings of the consultative examiner, Marc

  Friedman, who did not dispute Plaintiff’s diagnoses. Tr. 29-30. These findings were consistent

  with the ALJ’s determination that, while Plaintiff is limited in some ways, she retains the capacity

  for some form of work (i.e., unskilled, repetitive, low-stress work with only occasional co-worker

  interaction and no interaction with the public). 3


IV.      CONCLUSION

            Because the Court finds that the ALJ’s decision is supported by substantial evidence, the

  Commissioner’s disability determination is AFFIRMED. An appropriate order will follow.



      Date: May 12, 2021                                        /s/ Madeline Cox Arleo                       .
                                                                Hon. Madeline Cox Arleo
                                                                UNITED STATES DISTRICT JUDGE




  3
    Plaintiff also argues the “ALJ failed to review Plaintiff’s education records, in particular, Plaintiff’s school
  attendance.” Motion at 26. This argument too is insufficient to reconsider the ALJ’s decision. “There is no
  requirement that the ALJ discuss in its opinion every tidbit of evidence included in the record,” Hur v. Barnhart, 94
  F. App’x 130, 133 (3d Cir. 2004), and here the ALJ’s decision did consider record evidence that showed Plaintiff’s
  challenges in academic settings and difficulty maintaining relationships with teachers, Tr. 31.


                                                          11
